Citation Nr: 1002347	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with degenerative disc disease (DDD).

2.  Entitlement to an initial rating in excess of 10 percent 
for neurological impairment of the left lower extremity.

3.  Entitlement to an initial, compensable rating for reflux 
esophagus.

4.  Entitlement to an initial, compensable rating for carpal 
tunnel syndrome of the right upper extremity.

5.  Entitlement to an initial, compensable rating for carpal 
tunnel syndrome of the left upper extremity.




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to 
November 2006.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2007 rating decision in which the RO, inter alia, 
granted service connection for lumbosacral strain with 
degenerative disc disease, neurological impairment of the 
left lower extremity, reflux esophagus, carpal tunnel 
syndrome of the right upper extremity, and carpal tunnel 
syndrome of the left upper extremity.  The Veteran was 
assigned an initial 10 percent rating, each,  for lumbosacral 
strain with degenerative disc disease and for neurological 
impairment of the left lower extremity, and an initial 0 
percent (noncompensable), each, for reflux esophagus, carpal 
tunnel syndrome of the right upper extremity, and carpal 
tunnel syndrome of the left upper extremity.  Each award was 
made effective November 24, 2006 (the day after the date of 
the Veteran's discharge from service.  In July 2007, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned disability ratings.  A statement of the case (SOC) 
was issued in April 2008, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2008.

Because the appeal involves disagreement with each initial 
rating assigned following the grant of service connection for 
the above-named disabilities, the Board has characterized 
these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, in a January 2009 letter, that organization revoked 
such representation based upon the Veteran's lack of North 
Carolina state residency.  The revocation occurred prior to 
the certification of the Veteran's appeal to the Board in 
February 2009, and notice was sent to both the RO and the 
Veteran.  Because the revocation was done properly and did 
not adversely affect the Veteran's interests, and the Veteran 
has not chosen another representative since that time, the 
Board now recognizes the Veteran  as proceeding pro se is 
this appeal.  See 38 C.F.R. §§ 14.631, 20.608 (2009).

The Board's decision addressing the claims for higher initial 
ratings for lumbosacral strain with degenerative disc disease 
and for neurological impairment of the lower left extremity 
is set forth below.  The claims for initial, compensable 
ratings for reflux esophagus and fir carpal tunnel syndrome 
of the right and left upper extremities are addressed in the 
remand following the order; these matters are being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate herein decided have been accomplished.

2. Since the November 24, 2006, effective date of the grant 
of service connection, the Veteran's lumbosacral strain with 
degenerative disc disease has been manifested by flexion to 
70 degrees, where pain begins, and the combined range of 
motion of 170 degrees, where pain begins, with no additional 
limitation of motion with repetitive use, and no evidence of 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) having a total duration of more than 2 weeks during 
the past 12 months, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Since the November 24, 2006, effective date of the grant 
of service connection, the Veteran's neurological impairment 
of the left lower extremity has caused disability comparable 
to no more than mild incomplete paralysis, which has been 
manifested by pain, numbness, and sensory loss, but no 
objective medical evidence of loss of strength or function 
attributed to this service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain with DDD are not met..  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, and Formula for Rating IVDS Based on Incapacitating 
Episodes (2009).

2.  The criteria for an initial rating in excess of 10 
percent for neurological impairment of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, pertinent to the claims herein decided, a 
January 2007 pre-rating letter provided notice to the 
appellant regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA. The letter also specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
April 2008 SOC and a June 2008 post-rating letter set forth 
the criteria for higher ratings for the disabilities.  In 
addition, the letters provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.

After issuance of above-described notice, and opportunity for 
the Veteran to respond, the August 2008 supplemental SOC 
(SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, and the report of a March 2007 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, and by his former representative, on his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

The Veteran's lumbosacral strain with DDD is rated as 10 
percent disabling
pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (lumbosacral or cervical strain) and Diagnostic 
Code 5242 (degenerative arthritis of the spine).

The actual criteria for rating all disabilities of the spine 
are set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  That formula provides for assignment 
of a rating of 10 percent for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm or guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, and a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
rating of 40 percent is warranted for disability of the 
thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine.  A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A May 2006 service record indicates that the Veteran 
complained of chronic low back pain since a motor vehicle 
accident three years ago.  He ambulated with a cane due to 
hypestethesias in the left leg.  On examination, the lower 
back exhibited tenderness on palpation of the left paraspinal 
region.  There was no muscle spasm.  Motion was abnormal in 
limited testing because of hypesthesias in the left leg.  
Pain was elicited by motion.  The assessment was lumbar back 
strain, probably related to walking cane use and compensation 
for the left leg condition.

A May 2006 service record shows that the Veteran slipped on a 
ladder and fell in November 2005.  He then noticed an onset 
of symptoms of the lower left extremity.  He also immediately 
felt back pain.  Tingling progressed to numbness in the 
thigh.  The symptoms remained essentially unchanged since 
that time.  The back pain had improved.  The Veteran walked 
with a cane to help his balance.  He had no bowel or bladder 
incontinence but some urgency.  Pain was minimal.  Motor 
examination was 5/5 in the upper and lower extremities with 
normal tone and no drift except 2/5 at the left hip flexor 
and 4+/5 at the remainder of the left lower extremity (give 
way throughout).  Sensory examination was normal except 
decreased pinprick circumferentially around the left proximal 
thigh.  There was differentiation with proprioception at all 
joints of the left lower extremity.  There was decreased 
vibration at the left lower extremity.  Coordination was 
normal.  Gait was deliberate and tentative.  Deep tendon 
reflexes were 2/4 throughout with flexor plantar responses 
bilaterally.  There was mild tenderness at the upper lumbar 
region paraspinals, left greater than right, with deliberate 
but normal toe touch.  A lumbosacral spine MRI showed disc 
bulge at L4-L5 without nerve impingement.

A June 2006 service treatment record shows that the Veteran 
complained of back pain and leg weakness.

In June 2006, the Veteran was examined for separation.  It 
was noted that his lower extremities and spine were abnormal.  
It was noted that when the left hip flexor was tested, the 
Veteran would not exert as per concurrent palpation of the 
right hip, when seated and unobserved.  It was also noted 
that the Veteran had a history of a motor vehicle accident 
and complained of low back pain and numbness and weakness of 
the left lower leg.

In March 2007, the Veteran underwent VA examination.  He then 
complained of pain in his low back with numbness into the 
left lower extremity.  He could get flare-ups with any 
strenuous activity, including stooping, bending, or lifting.  
He was in a wheelchair at the examination.  The Veteran 
reported a few incapacitating episodes with his back in the 
past year, usually requiring bed rest or inactivity.  The 
Veteran's posture was good.  He had a limp when he moved from 
the wheelchair to the examining table.  On examination, range 
of motion of the spine was from 10 degrees of extension to 70 
degrees of flexion.  Lateral flexion was to 15 degrees, 
bilaterally.  Rotation was to 30 degrees, bilaterally.  The 
Veteran had pain on movement, and stopped when the pain 
began.  There was no fatigue, weakness, or lack of endurance.  
Repetitive motion did not cause any loss of range of motion.  
It would be mere speculation on the part of the examiner to 
estimate a range of motion loss with a flare-up.  There was 
no spasm, weakness, or tenderness on examination of range of 
motion.  There were no postural abnormalities or fixed 
deformities.  On neurological examination, straight leg 
raising was negative.  Deep tendon reflexes were normal on 
the left.  There was decreased sensation to light touch and 
painful stimuli in the left lower extremity from the midcalf 
down with some feeling on the medial aspect of the thigh but 
not laterally.  The diagnoses were lumbosacral strain and DDD 
with left lower extremity radiculopathy.  X-rays showed a 
normal lumbar spine.

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that a rating greater than 
10 percent for lumbosacral strain with degenerative disc is 
not warranted.

As the foregoing indicates, there is no evidence showing that 
the Veteran's lumbar spine disability has been manifested by 
forward flexion greater than 30 degrees but not greater than 
60 degrees, or combined range of motion not greater than 120 
degrees.  In this regard, range of motion testing during the 
March 2007 VA examination revealed flexion to 70 degrees and 
combined range of motion to 170 degrees.  In addition, there 
is no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait.  The evidence shows that the 
Veteran walked with a cane.  However, the records indicated 
that the Veteran walked with the cane secondary to his lower 
left extremity weakness, not his low back pain.  The examiner 
specifically noted that there was no abnormal spinal contour, 
reversed lordosis, or abnormal kyphosis.  As such, the Board 
finds that the criteria for an initial rating in excess of 10 
percent under the General Rating Formula have not been met.

The Board notes that such is the case even when the extent of 
the Veteran's functional impairment due to pain and other 
factors is considered.   However, the March 2007 examiner 
specifically indicated that the Veteran stopped his range of 
motion testing in all directions where pain began, and that 
there was no additional limitation of motion with repetitive 
use.  Hence, the objective range of motion findings take into 
account functional loss due to pain, and there is otherwise 
no medical evidence that any of the other DeLuca factors are 
shown, or that  the Veteran's pain in so disabling as to 
otherwise warrant a higher rating.  As such, the DeLuca 
factors provide no basis for assignment of an initial rating 
in excess of 10 percent.  The Board also emphasizes that the 
criteria of the General Rating Formula are to be applied with 
or without factors such as pain.  See 38 C.F.R. § 4.71a.

Additionally, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  
Here, the service connection has been established and a 10 
percent rating assigned for  neurological impairment of the 
left lower extremity as a manifestation of low back 
disability (and, as discussed below, no higher rating for the 
disability is warranted), and the medical evidence does not 
support a finding that the Veteran has any additional 
separately ratable neurological manifestation(s) of his 
lumbosacral strain with degenerative disc disease.  In this 
regard, the Veteran has not complained of any neurological 
symptoms, associated with back pain, other than those 
associated with the left lower extremity.

The Veteran's neurological impairment of the left lower 
extremity is rated as 10 percent disabling under the criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 5242 (degenerative 
arthritis of the spine) and Diagnostic Code 8520 (paralysis 
of the sciatic nerve).  However, the record reflects that the 
initial 10 percent rating for neurological impairment of the 
left lower extremity has been assigned for disability 
comparable to mild incomplete paralysis of the sciatic nerve.  
Under ther criteria for rating paralysis (Diagnostic Code 
8560), neuritis (Diagnostic Code 8620) and neuralgia  of the 
sciatic nerve (8720), mild disability is rated as 0 percent 
disabling; moderate disability as 20 percent disabling; 
moderately severe disability as 40 percent disabling; and 
severe disability as 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated as 
80 percent disabling.  See 38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  Id.

Considering the pertinent evidence in light of the above, the 
Board finds that the medical evidence reflects that the 
Veteran's service-connected neurological impairment of the 
left lower extremity has caused disability comparable to no 
more than mild incomplete paralysis of the sciatic nerve, 
manifested by pain and sensory loss, but with no loss of 
muscle mass, strength, or function attributed to this 
service-connected disability.  As noted, where, as here, the 
involvement is wholly sensory; the rating should be for the 
mild, or, at most, the moderate degree.  Here, only sensory 
impairment was noted on the neurological evaluation, and the 
record does not otherwise provide a basis for more than a 10 
percent rating..  

Finally, the Board re is no medical evidence that the 
Veteran's service-connected lumbosacral strain with DDD would 
warrant more than a 10 percent rating if rated on the basis 
of incapacitating episodes.  Under the Formula for Rating 
IVDS Based on Incapacitating Episodes, the next higher, 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  Higher ratings are 
warranted for incapacitating episodes of longer durations.  
For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based 
on Incapacitating Episodes.

The medical evidence since the effective date of the grant of 
service connection does not indicate any bed rest prescribed 
by a physician for a total period of at least 2 weeks in the 
last 12 months, as required for an increased rating.  The VA 
examiner noted that the Veteran reported a few incapacitating 
episodes in the past year.  The Veteran indicated in a July 
2007 written statement that he had incapacitating episodes at 
least once a month.  However, there is no evidence that this 
bed rest was prescribed by a physician at any time over the 
past 12 months or at any time during the appeal period.  The 
Veteran has identified no post-service medical records other 
than the March 2007 VA examination report.  In addition, the 
Board considered the in-service records dated to one year 
prior to the award of service connection.  None of these 
records suggest the Veteran was prescribed bed rest by a 
physician for his back disability.  In addition, the Veteran 
has not indicated that any of his bed rest in the past 12 
months was prescribed by a physician.  As such, the criteria 
for an increased rating under the Formula for Rating IVDS 
Based on Incapacitating Episodes are likewise not met.   also 
not met.

For all the foregoing reasons, there is no basis for staged 
rating of either disability under consideration, pursuant to 
Fenderson (cited to above), and each claim for higher rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the assignment of any higher rating for lumbobosacral 
strain with DDD or for neurological impairment of the left 
lower extremity, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain with degenerative disc disease is denied.

An initial rating in excess of 10 percent for neurological 
impairment of the left lower extremity is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

A review of the record reveals that, while the Veteran was 
afforded a VA general medical examination in March 2007, his 
reflux esophagus was not addressed.  Symptomatology was not 
solicited from the Veteran during his only VA examination, 
and no examination of his reflux esophagus was conducted.

In addition, the March 2007 VA examiner noted that the 
Veteran complained of numbness of his wrists.  Range of 
motion testing was completed.  However, no nerve conduction 
studies were completed, and no strength, grip, or motor 
testing was conducted.

Therefore, the Board concludes that the record is not 
sufficient to accurately assess the severity f the Veteran's 
reflux esophagus or  his carpal tunnel disabilities.  As 
such, the Board finds that further  examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate each of the service-connected 
disabilities remaining under consideration.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)..  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examinations for evaluation of the above-noted 
disabilities, by appropriate physicians, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the claim(s) for higher initial 
rating(s) (as the original claim(s) will be considered on the 
basis of the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination(s) sent to the Veteran 
by the pertinent VA medical facility.

Prior to the scheduled examinations, to ensure that all due 
process requirements are met, and that the record before each 
examiner is complete, RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claims remaining on appeal, explaining that the 
Veteran has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for higher 
rating remaining on appeal.  The RO's adjudication of each 
claim should include consideration of whether "staged" 
rating of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Fenderson (cited to above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examinations of his 
reflux esophagus and carpal tunnel 
syndrome of the right and left upper 
extremities, by appropriate physicians, at 
a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each  physician designated to 
examine the Veteran, and each report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All necessary 
tests and studies should be accomplished 
(including nerve conduction studies, if 
deemed necessary) (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Each examiner should render sufficient 
findings for evaluation of each of the 
disabilities under consideration, to 
particularly include those responsive to 
the criteria set forth in Diagnostic Code 
7346 or 8515, as appropriate.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of each claim should 
include consideration of whether "staged" 
rating of the Veteran's disability, 
pursuant to Fenderson (cited to above) is 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


